Citation Nr: 1614192	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-50 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO, inter alia, denied service connection for left ear sensorineural hearing loss and tinnitus.  In April 2009, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.  A supplemental statement of the case (SSOC) was issued in November 2011.

In a February 2010 correspondence, the Veteran indicated that he wished to appeal only the claims for service connection for left ear sensorineural hearing loss and tinnitus.  During a January 2011 telephone conversation, the Veteran confirmed that he wished to withdraw from appeal the claims for service connection for degenerative osteoarthritis of the lumbar spine, left total hip replacement, and minimal post-traumatic degenerative osteoarthritis of the left thumb, status post laceration.  Hence, the only claims remaining on appeal are those set forth on the title page.

In March 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In May 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC.  After accomplishing further action, the AMC continued to deny these claims (as reflected in a November 2012 SSOC).

In July 2014, the Board remanded the claims on appeal again to the AMC.  After accomplishing further action, the AMC continued to deny these claims (as reflected in a January 2015 SSOC).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA a paperless, electronic claims processing systems. 

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appeallate decision on these matters..  

The Board previously remanded the claims to obtain further pertinent, outstanding l records.  However, the Board's further review of claims file reveals that additional development of the evidence on the question of medical etiology of each claimed disability is needed.

The Veteran asserts that he experiences left ear hearing loss and tinnitus as a result of his in-service noise exposure.  Specifically, he alleges such exposure from assisting the gunneries during shooting exercises as a boatswain's mate aboard an oil ship.  See March 2012 Board Hearing Transcript at 3-4.  He also contends that he has continued to experience symptomatology of left ear hearing loss and tinnitus since service.  See Transcript,  at 6, 11-12.  The Veteran's DD-Form 214 shows that he served as a seaman aboard the USS Seattle AOE-3.  Service treatment records are negative for any complaints, findings or diagnoses related to hearing loss or tinnitus.

The Veteran underwent a VA audiology examination in October 2008.  Testing results then revealed current hearing loss in the left ear to an extent recognized as a disability for VA compensation purposes (i. See 38 C.F.R. § 3.385 (2015).  The audiologist opined that the Veteran's left ear hearing loss was "less likely as not" due to noise exposure in the military, given "that the veteran's hearing was within normal limits at time of separation from service" and "the lack of any frequency specific testing from the year after service."  

However, the audiologist based his opinion entirely on the lack of documented hearing loss in service and immediately following service, and does  not address the relevance or import of the Veteran's lay statements regarding in-service noise exposure and diminished hearing during and since service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion); Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service).

The examination report also documents a  a current complaint of tinnitus.  The audiologist opined that the Veteran's tinnitus was "less likely as not" due to noise exposure in the military, given "its late date of reported onset."  However, the Veteran has testified that he started to experience ringing and popping in his ears during service, and that he has continued to experience such symptoms ever since.  See March 2012 Board Hearing Transcript at 11-12.  Hence, an opinion addressing  the Veteran's reports of in-service noise exposure and continuing symptomatology since service is needed.See Stefl, supraThe Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the Board finds that further medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-are  needed to resolve the claims for service connection for left ear hearing loss and tinnitus.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, on remand, the AOJ should arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran in October 2008, or from another audiologist or appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the individual  designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claims for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the VA Medical Center (VAMC) in Birmingham, Alabama, and that records from that facility dated through October 2014 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Birmingham VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from October 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are REMANDED for the following action:

1.  Obtain from the Birmingham VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from October 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that he provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran and provided the October 2008 opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an audiologist or appropriate physician based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination if deemed necessary in the judgment of the individual t designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report/addendum opinion should include discussion of the Veteran's documented history and lay assertions.

With respect to the current left ear hearing loss (established by the testing results of record), the examiner  should opine whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset during service,  or is otherwise medically related to in-service injury or disease, to particularly include in-service noise exposure, as alleged.

With respect to the current tinnitus, the audiologist should opine whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to in-service injury or disease, to particularly include in-service noise exposure, as alleged.

In rendering the requested opinions, the examiner must consider and discuss all relevant medical evidence and lay assertions-to include the Veteran's competent assertions as to in-service noise exposure, and as to the nature, onset, and continuity of associated symptoms.  If the examiner finds reason to question the veracity of the Veteran's assertions in any regard, he or she should clearly so state, and explain why

All examination findings/ testing results (if any), along with the complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


